Broyles, J.
1. Whether a witness in a trial in a recorder’s court has been successfully impeached is a question for the recorder. It is within the power and right of that official to believe a witness, no matter what effort may have been made to impeach him, or what testimony has been presented for that purpose, and even though the witness be not corroborated. See Rice v. City of Eatonton, 15 Ga. App. 505 (83 S. E. 868), and cases therein cited.
2. The evidence, as disclosed by the petition for certiorari, authorized the conviction of the accused, and the judge of the superior court did not err in refusing to sanction the certiorari.

Judgment affirmed.


Russell, C. J., absent.